Exhibit 99.1 Crystallex International Corporation Consolidated Financial Statements March 31, 2007 As Restated (Unaudited) (Expressed in United States Dollars) Crystallex International Corporation Consolidated Balance Sheets (Unaudited) (Expressed in United States dollars) March31, 2007 March 31,2007 December 31, 2006 (Previously Reported) (Restated) ASSETS CURRENT Cash and cash equivalents $ 9,410,728 $ 8,916,448 $ 28,573,142 Accounts receivable 559,566 425,963 490,090 Production inventories (Note 4) 3,957,678 2,841,666 4,867,577 Prepaid expenses and other 6,292,265 3,309,834 4,250,970 20,220,237 15,493,911 38,181,779 PROPERTY, PLANT AND EQUIPMENT(Note 5) 264,587,857 263,535,762 256,455,027 DEFERRED FINANCING FEES - - 2,595,627 OTHER - 559,279 510,029 TOTAL ASSETS $ 284,808,094 $ 279,588,952 $ 297,742,462 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 8,541,972 $ 7,216,780 $ 12,791,456 Current portion of debt (Note 6) 2,445,841 2,445,841 3,172,559 Current portion of asset retirement obligations (Note 7) 333,805 333,805 239,408 11,321,618 9,996,426 16,203,423 DEBT (Note 6) 82,178,238 82,178,238 84,524,929 ASSET RETIREMENT OBLIGATIONS(Note 7) 927,499 927,499 971,167 94,427,355 93,102,163 101,699,519 COMMITMENTS AND CONTINGENCIES (Note 1 and 11) SHAREHOLDERS' EQUITY SHARE CAPITAL (Note 8) 450,094,550 450,094,550 448,100,697 CONTRIBUTED SURPLUS 23,656,402 23,656,402 23,135,187 ACCUMULATEDOTHER COMPREHENSIVE INCOME 11,958,981 11,958,981 11,958,981 DEFICIT (295,329,194 ) (299,223,144 ) (287,151,922 ) 190,380,739 186,486,789 196,042,943 $ 284,808,094 $ 279,588,952 $ 297,742,462 The accompanying notes are an integral part of the consolidated financial statements. Page 1 of 18 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three month Three month Three month period ended period ended period ended March 31, March 31, March 31, 2007 2007 2006 (Previously Reported) (Restated) MINING REVENUE $ 6,358,387 $ 3,720,470 $ 7,078,509 OPERATING EXPENSES Operations 6,789,976 4,775,417 6,324,003 Amortization 50,729 50,729 427,035 Depletion - - 268,859 6,840,705 4,826,146 7,019,897 OPERATING INCOME ( LOSS) (482,318 ) (1,105,676 ) 58,612 OTHER EXPENSES Amortization 21,117 21,117 182,819 Interest on debt 3,215,912 3,215,912 3,530,896 General and administrative 4,620,744 4,599,876 3,501,142 Stock-based compensation 711,595 711,595 109,305 8,569,368 8,548,500 7,324,162 LOSS BEFORE OTHER ITEMS (9,051,686 ) (9,654,176 ) (7,265,550 ) OTHER ITEMS Interest and other income 194,085 194,085 333,012 Foreign exchange (loss) gain 680,329 (2,611,131 ) (23,780 ) 874,414 (2,417,046 ) 309,232 NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ (8,177,272 ) $ (12,071,222 ) $ (6,956,318 ) BASIC AND DILUTEDNET LOSS PER SHARE $ (0.03 ) $ (0.05 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING -Basic and diluted 245,974,600 245,974,600 216,405,414 The accompanying notes are an integral part of the consolidated financial statements. Page 2 of 18 Crystallex International Corporation Consolidated Statements of Cash Flows (Unaudited ) (Expressed in United States dollars) Three month Three month Three month period ended period ended period ended March 31, March 31, March 31, 2007 2007 2006 (Previously Reported) (Restated) CASH FLOWS (USED) IN OPERATING ACTIVITIES Net loss for the period $ (8,177,272 ) $ (12,071,222 ) $ (6,956,318 ) Adjustments to reconcile loss to net cash used in operating activities: Amortization and depletion 21,117 21,117 806,619 Accretion expense on asset retirement obligation 50,729 50,729 72,094 Unrealized foreign exchange loss (gain) - 2,347,575 (29,328 ) Directors' fees 60,000 60,000 - Interest accretion on long-term debt 809,962 809,962 962,379 Stock based compensation 711,595 711,595 109,305 - Changes in other operating assets and liabilities: - Increase in accounts receivable (69,476 ) 16,056 (467,660 ) Decreasein production inventories 909,899 909,899 465,720 Increase in prepaid expenses and other (1,531,266 ) (1,482,016 ) (486,954 ) Decrease in accounts payable and accrued liabilities (3,997,941 ) (3,344,666 ) (5,878,194 ) (11,212,653 ) (11,970,971 ) (11,402,337 ) CASH FLOWS (USED) ININVESTING ACTIVITIES Investment in property, plant and equipment (8,405,490 ) (8,141,452 ) (20,951,911 ) Decreasein restricted cash and cash equivalents - - 15,271,499 (8,405,490 ) (8,141,452 ) (5,680,412 ) CASH FLOWS (USED) INFINANCING ACTIVITIES Issuance of common shares for cash 843,473 843,473 32,784,245 Issuance of warrants for cash - - 2,092,725 Debt repayments (387,744 ) (387,744 ) (2,387,409 ) 455,729 455,729 32,489,561 INCREASE (DECREASE) IN CASH (19,162,414 ) (19,656,694 ) 15,406,812 CASH, BEGINNING OF PERIOD 28,573,142 28,573,142 4,070,019 CASH, END OF PERIOD $ 9,410,728 $ 8,916,448 $ 19,476,831 Supplemental disclosure with respect to cash flows (Note 9) The accompanying notes are an integral part of the consolidated financial statements. Page 3 of 18 Crystallex International Corporation Consolidated Statements of Shareholders' Equity (Unaudited ) (Expressed in United States dollars) Common Equity componentof Cumulative AccumulatedOther Number of Number of Contributed Exchangeable Translation Comprehensive Shares Amount Warrants Surplus Bank Loan Adjustment Income Deficit Total Balance at December 31, 2005 208,036,316 $ 336,491,624 8,997,727 $ 32,489,216 $ 2,564,366 $ 11,958,981 $ - $ (251,467,693 ) $ 132,036,494 Transition adjustment (Note 3) - (11,958,981 ) 11,958,981 - $ - Shares issued: Unit offerings 20,924,000 51,208,985 17,312,500 5,972,069 - $ 57,181,054 Exercise of options 1,641,800 5,490,735 - (1,838,981 ) - $ 3,651,754 Issuance of shares under equity draw down facility 1,661,130 4,317,661 - $ 4,317,661 Settlement of promissory note 611,300 1,800,000 - $ 1,800,000 Settlement of bank loan 3,765,841 7,641,266 - - (2,564,366 ) - - - $ 5,076,900 Conversion of warrants 8,764,682 41,089,701 (8,764,682 ) (17,316,647 ) - $ 23,773,054 Directors' fees 19,170 60,000 - $ 60,000 Share exchange - El Callao 255 725 - $ 725 Options issued to employees - - - 2,463,691 - $ 2,463,691 Warrants issued for professional fees - - 500,000 1,365,839 - $ 1,365,839 Warrants issued in exchange for early exercise of warrants - - 875,000 - $ - Warrants expired during the year - - (233,045 ) - $ - Loss for the year - (35,684,229 ) $ (35,684,229 ) Balance at December 31, 2006 245,424,494 448,100,697 18,687,500 23,135,187 - - 11,958,981 (287,151,922 ) (1) $ 196,042,943 Shares issued (Unaudited): Exercise of options 725,600 1,033,781 - (190,380 ) - $ 843,401 Settlement of promissory note 245,710 900,000 - $ 900,000 Directors' fees 16,578 60,000 - $ 60,000 Share exchange - El Callao 24 72 - $ 72 Options issued to employees(Unaudited) - - - 711,595 - $ 711,595 Loss for the period(Unaudited) - (12,071,222 ) $ (12,071,222 ) Balance at March31, 2007 (Unaudited) (Restated) 246,412,406 $ 450,094,550 18,687,500 $ 23,656,402 $ - $ - $ 11,958,981 $ (299,223,144 ) -1 $ 186,486,789 (1) Includes total comprehensive deficit for the three months ended March 31, 2007 of $287,264,163 (2006 - $246,465,030). The accompanying notes are an integral part of the consolidated financial statements. Page 4 of 18 Crystallex International Corporation Notes to the Consolidated Financial Statements March 31, 2007 (Unaudited) (Expressed in United States dollars) 1. NATURE OF OPERATIONS AND CONTINUATION OF BUSINESS Crystallex International Corporation (“Crystallex” or the “Company”) is engaged in the production of gold and related activities including exploration, development, mining and processing in Venezuela.As reflected in these financial statements, the Company has not generated sustainable operating capital from its business activities and has relied on debt, equity and other forms of financing to meet its obligations.Management is of the opinion that additional financing is available to continue its planned activities in the normal course upon completion of the permitting process (refer below); however, while the Company has been successful in the past, there can be no assurance it will be able to raise sufficient funds in the future. The Company’s principal asset is the Las Cristinas project, currently under development in Venezuela.Continued development and the ultimate commencement of commercial production are dependent upon receipt of the Permit to Impact Natural Resources (“the Permit”) which will allow management to proceed to put in place financing to fund construction.These financial statements have been prepared on a going concern basis which assumes that the Company will be successful in obtaining the Permit and will be able to obtain the necessary financing to complete the Las Cristinas project through project debt, other forms of public market debt, or equity financing; thereby fulfilling its commitment under its Mine Operating Agreement.The Company continues to believe that it will be successful in obtaining the Permit and any other government approvals that are necessary to complete the mine development and commence commercial production, since it received official notice in March 2006 from the Venezuelan Ministry of Basic Industries and Mining (“MIBAM”) advising that MIBAM has formally approved the technical, economic and financial Feasibility Study for the Las Cristinas project. The carrying value of the Las Cristinas assets could be subject to material adjustment in the event that this permit or any other permits are not received or that financing efforts are not successful, and, in addition, other adjustments to amounts and classification of assets and liabilities may be necessary to these consolidated financial statements should such circumstances impair the Company’s ability, in future, to continue as a going concern as contemplated under accounting principles generally accepted in Canada. 2. SIGNIFICANT ACCOUNTING POLICIES – BASIS OF PRESENTATION The unaudited interim period consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted accounting principles.These unaudited interim consolidated financial statements do not contain all of the disclosures required by Canadian generally accepted accounting principles and therefore should be read together with the most recent audited annual consolidated financial statements and the accompanying notes thereto.The preparation of these consolidated financial statements is based on the accounting policies and practices consistent with those used in the preparation of the Company’s annual consolidated financial statements as at December 31, 2006 and for the year then ended except for certain new accounting pronouncements which have been adopted effective January 1, 2007 as described in Note 3.Certain comparative amounts have been reclassified to conform to the current period’s presentation. Page 5 of 18 Crystallex International Corporation Notes to the Consolidated Financial Statements March 31, 2007 (Unaudited) (Expressed in United States dollars) 3. CHANGES IN ACCOUNTING POLICIES On January 1, 2007 the Company adopted three new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): (i) Handbook Section 1530 Comprehensive Income, (ii) Section 3855, Financial Instruments
